NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                   JULIO VILLARS,
                   Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5124
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00363-EJD, Judge Edward J.
Damich.
               ______________________

              Decided: November 7, 2014
               ______________________

   JULIO VILLARS, of Chicago, Illinois, pro se.

    NATHANAEL B. YALE, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were JOYCE R. BRANDA, Acting
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and STEVEN J. GILLINGHAM, Assistant Director.
                 ______________________
2                                              VILLARS   v. US



    Before TARANTO, BRYSON, and CHEN, Circuit Judges.
PER CURIAM.
    Julio Villars sued the United States in the Court of
Federal Claims, invoking the Tucker Act, 28 U.S.C.
§ 1491, for jurisdiction. His complaint alleges that he
entered into a contract with federal law-enforcement
authorities to serve as an informant for the government,
in exchange for which the government promised him
monetary compensation and assistance in obtaining
lawful permanent residency. Alleging that the govern-
ment did not live up to its end of the bargain, the com-
plaint states causes of action for breach of contract. It
also alleges an unlawful taking.
    The Court of Federal Claims dismissed the contract
claims based on two distinct but related premises: it
construed the alleged contract as limited to a government
promise of immigration assistance, and it construed the
complaint as requesting no relief other than an “order [to]
the Attorney General of the United States to issue” Mr.
Villars a particular visa. Villars v. United States, No. 13-
363 C, at 4–5 (June 4, 2014). On those bases, the court
seemed to conclude that the contract did not carry the
usual implied monetary remedy for breach and clearly
concluded that the complaint in this case did not ask for
monetary damages, but only for specific performance, as
relief. Id. Accordingly, the court dismissed the contract
claims for lack of subject-matter jurisdiction under the
Tucker Act, which applies to a contract claim only if the
contract carries monetary remedies for breach and if the
claim seeks money damages. Id. The court also dis-
missed the takings claims for failure to state a claim upon
which relief can be granted. Id. at 5–6.
    We reverse the jurisdictional dismissal of the contract
claim, rejecting both premises of the dismissal. Mr.
Villars has not appealed the dismissal of the takings
claim, so that dismissal stands.
VILLARS   v. US                                          3



                       BACKGROUND
    The Court of Federal Claims expressly stated that it
was granting the government’s “motions to dismiss” under
Rule 12(b) of the Rules of the Court of Federal Claims
(RCFC). Accordingly, in reviewing the dismissal on
appeal, we take the facts from the complaint. We read
the complaint for what it fairly indicates and with the pro
se status of Mr. Villars in mind. See Erickson v. Pardus,
551 U.S. 89, 94 (2007). At this stage, we must assume the
truth of the alleged facts.
    Mr. Villars is a citizen of Honduras who has lived in
Chicago, Illinois, since 1995. In early 2008, Mr. Villars
was arrested by the Bureau of Immigration and Customs
Enforcement (ICE)—part of the federal government’s
Department of Homeland Security—and placed in deten-
tion to await removal to Honduras. He subsequently
wrote two letters, one to the Federal Bureau of Investiga-
tion (FBI) and one to the Drug Enforcement Agency
(DEA), offering to serve as an informant if the govern-
ment would help him obtain an informant Green Card, or
“S visa.” See 8 U.S.C. § 1101(a)(15)(S) (granting the
Attorney General authority to issue nonimmigrant visas
to foreign nationals who assist federal or state law en-
forcement authorities).
    A special agent from the FBI and an unnamed federal
prosecutor came to see Mr. Villars and sought his assis-
tance as an informant in targeting drug-trafficking organ-
izations. The government agents assured him that he
would not be removed to Honduras and entered into a
“contractual agreement,” under which they would (a)
arrange for him to obtain lawful permanent residence, (b)
reimburse him for expenses incurred during his work as
an informant, (c) pay him for his work, at least $5,000 per
case or a lump sum (perhaps a percentage) in case of a big
seizure, and compensate him for any loss he incurred in
his work, and (d) assist him to relocate and change his
4                                              VILLARS   v. US



identity in the event his safety was compromised. J.A. 5
(¶¶ 17, 19), 11–12 (¶ 56). Higher government officials
provided authorization for or ratification of the agree-
ment, and the government accepted Mr. Villars’s services
for more than two years, paying him some compensation,
and adjusting his immigration status on three occasions
to ensure that he remained in the United States. Id. at 2
(¶ 6), 6–7 (¶¶ 23-32).
    From 2008 to 2010, and under the direction of federal
authorities, Mr. Villars “used his trucking company to
transport drugs and money, record incriminating conver-
sations, ma[ke] drug buys, [and create] wire and video
recordings.” Id. at 3 (¶ 7). His work resulted in arrests of
30 suspects and the seizure of $750,000 in cash and large
quantities of illegal drugs.
    U.S. immigration authorities eventually revoked Mr.
Villars’s “deferred action” status, and apparently (the
complaint suggests) he became at risk of deportation. The
government detained him from mid-November 2010 to
late-January 2011 as a material witness in a criminal
prosecution of others. At some point, because of the
status change, and perhaps because of his detention, Mr.
Villars’s truck was repossessed and his family evicted
from their home.
    In May 2013, Mr. Villars filed suit in the Court of
Federal Claims, alleging an unlawful taking in one count
and breach of contract in three counts. 1 As to the contract
claims, the complaint alleges that “the government has
breached the agreement[] by failing to compensate Mr.
Villars for [his] services[ and] by failing to provide[] Mr.
Villars with legal permanent residence.” J.A. 13 (¶ 66).



    1   The Court of Federal Claims treated three counts
of the complaint as contract claims, and the government
has not disputed that treatment on this appeal.
VILLARS   v. US                                            5



The complaint “seek[s] compensation/damages and relief
for” breach of contract. J.A. 3 (¶ 8). Two of the three
claims treated as contract claims ask for actual, inci-
dental, and consequential damages (J.A. 14 (¶¶ 69, 73))
and the third asks for exemplary or punitive damages of
$1,000,000 (J.A. 16 (¶ 80)). The general prayer for relief
seeks “damages in an amount to be determine at trial for
[the alleged] violations [in] an amount not less than
$2,250,000. J.A. 16 (¶ 82).
    In September 2013, the government filed a motion
seeking dismissal on the merits under RCFC 12(b)(6) or,
in the alternative, summary judgment under RCFC 56. It
did not question the court’s jurisdiction. Regarding the
contract claims, it argued that there was no actual or
implied authority for, or proper ratification of, the alleged
contract.
    In late April 2014, the Court of Federal Claims raised
a jurisdictional issue on its own. It stated that the com-
plaint “appears to request that this Court order the
Attorney General to issue an S visa which would enable
Plaintiff to later become a legal permanent resident.” J.A.
35. Saying that it “doubts it has jurisdiction to order such
relief,” the court ordered supplemental briefing on the
issue. Id. Mr. Villars did not respond. See Villars, No.
13-363 C, at 3. The government responded in early May
2014 by filing, under RCFC 12(b)(1), a new motion to
dismiss the contract claims for lack of subject-matter
jurisdiction. J.A. 36–41.
    The court dismissed the action on June 4, 2014. It
held that it lacked jurisdiction over the contract claims,
for the reasons advanced in the government’s new juris-
dictional motion. Citing Mr. Villars’s statement in his
complaint that his “only purpose” in entering the alleged
contract was to secure lawful residency status, J.A. 11 (¶
55), the court concluded (seemingly) that monetary reme-
dies were not contemplated for the alleged contract and
6                                               VILLARS   v. US



(definitely) that the complaint sought only specific per-
formance—in either event taking the contract claims
outside the Tucker Act. Villars, No. 13-363 C, at 4–5.
The court also held that the takings claim (over which
jurisdiction was unquestioned) failed to state a claim on
which relief could be granted. Id. at 5–6.
    Mr. Villars timely appealed. He has presented only
the contract claims on appeal. We have jurisdiction over
this appeal under 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    We review de novo the Court of Federal Claims’ dis-
missal for lack of subject-matter jurisdiction and for
failure to state a claim. Gallo v. United States, 529 F.3d
1345, 1348 (Fed. Cir. 2008).
     The Tucker Act authorizes the court to hear claims
against the United States for money damages. See 28
U.S.C. § 1491(a)(1). The statute “does not create any
substantive right enforceable against the United States
for money damages,” a right that must be found outside
the Tucker Act itself. United States v. Testan, 424 U.S.
392, 398 (1976). “The other source of law need not explic-
itly provide that the right or duty it creates is enforceable
through a suit for damages,” but only that it “can fairly be
interpreted as mandating compensation by the Federal
Government.” United States v. Navajo Nation, 556 U.S.
287, 291 (2009) (internal quotation marks omitted); see
United States v. Mitchell, 463 U.S. 206, 216–17 (1983);
Testan, 424 U.S. at 400; Eastport S.S. Corp. v. United
States, 372 F.2d 1002, 1009 (Ct. Cl. 1967). And a contract
claim presumptively meets that standard: “when a breach
of contract claim is brought in the Court of Federal
Claims under the Tucker Act, the plaintiff comes armed
with the presumption that money damages are available,
so that normally no further inquiry is required.” Holmes
v. United States, 657 F.3d 1303, 1314 (Fed. Cir. 2011).
The claim must, however, seek money damages to come
VILLARS   v. US                                           7



within the Tucker Act, though not necessarily only money
damages. See Lee v. Thornton, 420 U.S. 139, 140 (1975);
Gonzales & Gonzales Bond and Ins. Agency, Inc. v. Dep’t
of Homeland Security, 490 F.3d 940, 943 (Fed. Cir. 2007).
     Mr. Villars’s contract claims meet the Tucker Act’s
standard. To begin with, the Court of Federal Claims
incorrectly characterized the relief sought. The complaint
expressly and repeatedly asks for monetary relief, as
described supra. Even the part of the request that would
cover compensation promised but not paid is a request for
money damages. See Great-W. Life & Annuity Ins. Co. v.
Knudson, 534 U.S. 204, 211 (2002) (“ ‘suits seeking . . . to
compel the defendant to pay a sum of money to the plain-
tiff are suits for “money damages,” as that phrase has
traditionally been applied, since they seek no more than
compensation for loss resulting from the defendant’s
breach of legal duty.’ ”) (quoting Bowen v. Massachusetts,
487 U.S. 879, 918–19 (1988) (Scalia, J., dissenting)). And
the damages requests plainly are not limited to those
amounts, covering actual, incidental, consequential, and
exemplary or punitive damages.
    That is enough to satisfy the relief-request part of the
jurisdictional standard. It is hardly clear that Mr. Vil-
lars’s complaint asks for an order directed to the Attorney
General to issue him a visa, as the Court of Federal
Claims concluded, or for any other non-monetary relief.
But it does not matter if it does ask for such relief. The
presence of such a nonmonetary-relief request would not
alter the fact that the complaint expressly and repeatedly
seeks money damages. The monetary-damages request
suffices under the Tucker Act. See Voge v. United States,
844 F.2d 776, 779 (Fed. Cir. 1988) (affirming the Claims
Court’s jurisdiction over plaintiff’s request for money
damages under the Tucker Act even where court lacked
authority to grant nonmonetary relief arising out of the
same controversy); Doe v. Civiletti, 635 F.2d 88, 95 (2d
Cir. 1980) (affirming trial court’s jurisdiction over plain-
8                                              VILLARS   v. US



tiff’s damages requests under Little Tucker Act even
where court lacked jurisdiction to grant equitable relief
arising from same breach claim); Speed v. United States,
97 Fed. Cl. 58, 68 (Fed. Cl. 2011) (denying government’s
motion to dismiss plaintiff’s Tucker Act claims under
RCFC 12(b)(1), but limiting her remedies to money dam-
ages, even though she requested both money damages and
specific performance); see also Exxon Mobil Corp. v.
Allapattah Servs., Inc., 545 U.S. 546, 559 (2005) (“The
presence of other claims in the complaint, over which the
district court may lack original jurisdiction, is of no mo-
ment. If the court has original jurisdiction over a single
claim in the complaint, it has original jurisdiction over a
‘civil action’ within the meaning of § 1367(a), even if the
civil action over which it has jurisdiction comprises fewer
claims than were included in the complaint.”).
    The Court of Federal Claims was also wrong to the ex-
tent that, beyond its reliance on what relief it saw re-
quested in the complaint, it found no jurisdiction by
deeming the underlying alleged contract not to be one
that carried a monetary remedy for its breach. Mr. Vil-
lars is entitled to the presumption, as Holmes makes
clear, that monetary relief is available for the alleged
contract. And there is nothing in the contract as alleged
that overcomes that presumption. Indeed, as recited
supra, the alleged contract includes both monetary and
non-monetary performance obligations by the govern-
ment, including payment for services to be rendered and
compensation for loss incurred in performing services.
Neither the Court of Federal Claims nor the government
has cited any authority for treating that kind of contract
as an exception to the default rule that contracts carry
monetary remedies for their breach.
    In nevertheless concluding that the “contract never
contemplated monetary damages,” Villars, at 5, the Court
of Federal Claims said nothing about the terms of the
contract alleged in the complaint. Instead, it relied solely
VILLARS   v. US                                            9



on the complaint’s statement that Mr. Villars’s “only
purpose” in entering the contract was to “reap the
[i]mmigration benefits” from getting an S visa and “be-
com[ing a] legal permanent resident. J.A. 11 (¶ 55).
Villars, No. 13-363 C, at 5. But the statement of an
essential, even sole, motivation for entering into a con-
tract cannot fairly be taken to erase the express allega-
tions of what terms were part of the deal that was
actually reached. There is no necessary contradiction.
Especially given that the claimant is pro se, the com-
plaint’s express allegations of the terms of the contract
must control the issue on a motion to dismiss.
                       CONCLUSION
    The judgment of the Court of Federal Claims dismiss-
ing the contract claims for lack of jurisdiction is reversed.
                       REVERSED